DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive. 
On p.6, the applicant argues that ShareTechnote does not teach the limitation “whether the first allocation table or the second allocation table is used for the PUSCH transmission is determined based on whether the first DCI format or the second DCI format is detected.”  The applicant argues that ShareTechnote does not describe correspondence relations between the DCI formats and the allocation tables and even does not describe the allocation tables.  The examiner respectfully disagrees.
The examiner argues that the claims themselves do not describe the allocation tables as to what they are ontologically but simply that they can be indexed and are implemented in PUSCH transmission in some undefined manner.  The details of the allocation tables are mainly relational rather than ontological.
	The examiner further argues that the claims do not define what is meant by DCI format.  The DCI formats do not appear to perform any task and there is no information as to what they are ontologically.  The only information given is that they comprise an index so it can be reasonably concluded that the “format” refers to different values of this index.
	ShareTechnote clearly teaches the limitations of the independent claims
“when the UE is scheduled to transmit a transport block and no CSI report, or the UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of a higher layer configured table pusch-symbolAllocation, where the indexed row defines the slot offset K2, the start and length indicator SLIV, and the PUSCH mapping type to be applied in the PUSCH transmission.”  The DCI format is undefined in the claims so they may reasonably be referred to the row index which helps to determine the PUSCH transmission and matches the claim language exactly.  The claims remain unpatentable.

	On p.7-8, the applicant argues that Reial teaches allocations that are completely different from the allocation tables of the claims which are associated with DCI formats.  The examiner respectfully disagrees.
	The second allocation table does not actually exist in a sense because it is simply described as being present but not doing anything or performing any action.  It is always presented in the alternative “or the second allocation table” so is not necessary to any of the methods or functions of the independent claim.  It is not necessary to refer to it as being taught in the prior art.  However, in the interests of compact prosecution, the examiner includes the secondary reference Reial as teaching multiple tables in order to match the claim language.  Since the claims do not describe ontologically what the second allocation table is or methodologically what the table does, the content or function of Reial’s tables is irrelevant and the reference need only teach that there exist more than one table or list.  The claims remain unpatentable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ShareTechnote, “5G/NR – PUSCH.” 18 June, 2018 <https://web.archive.org/web/20180618031606/http://www.sharetechnote.com/html/5G/5G_PUSCH.html>. in view of Reial (US-20200136787). 
As to claim 1, 4, 7, 10: Sharetechnote teaches a user equipment (UE) comprising: receiving circuitry configured to receive a radio resource control (RRC) message comprising a first parameter(s) used for configuring a first allocation table and a second allocation table, each of the first allocation table and the second allocation table1 being used for defining a time domain allocation for a physical uplink shared channel (PUSCH) transmission (p.11-12: RRC parameters for PUCCH configuration; wherein examiner takes official notice that the RRC is inherently designed to transmit configuration information from the eNB to the UE), the receiving circuitry configured to detect in a UE specific search space (wherein examiner takes official notice that DCI is normally present in the UESS as per the LTE communications protocol), a first downlink control information (DCI) format or a second DCI format comprising first information used for indicating a row index to the first allocation table or the second allocation table, the first DCI format or the second DCI format being used for scheduling of the PUSCH (p.12-13: pusch-TimedomainAllocationList; “When the UE is scheduled to transmit a transport block and no CSI report, or the UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI, the Time domain resource assignment field of the DCI provides a row index of a higher layer configured table pusch-symbolAllocation, where the indexed row defines the slot offset K2, the start and length indicator SLIV, and the PUSCH mapping type to be applied in the PUSCH transmission.”), transmitting circuitry configured to perform, based on a detection of the first DCI format or the second DCI format, the PUSCH transmission based on either of the first allocation table or the second allocation table (p.12-13: UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI), wherein whether the first allocation table or the second allocation table is used for the PUSCH transmission is determined based on whether the first DCI format or the second DCI format is detected (p.12-13: UE is scheduled to transmit a transport block and a CSI report on PUSCH by a DCI).
([0105, 106]: multiple allocation lists).
Thus, it would have been obvious to one of ordinary skill in the art to implement, plurality of lists in the UE taught by Reial, into time domain allocation lists, taught by Sharetechnote, in order to store more information to perform its communication tasks. In addition it would have been obvious to combine Reial and Sharetechnote in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Since Sharetechnote already teaches the time domain allocation lists, it would have been obvious and trivial for one of ordinary skill in the art to implement  more than one time allocation lists.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ANDREW C OH/           Primary Examiner, Art Unit 2466                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 The second allocation table does not actually exist.  The only information that definitively exists is a first parameter that could potentially configure a potentially existing second allocation table.